Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the communication filed of September 26, 2019. Claims filed September 26, 2019 have been acknowledged. Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2019 was filed after the mailing date of the filling date on September 26, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Google LLC, Lien et al. (Pub. No. US 2018/0348353 B2; hereinafter referred to as Lien) in view of Richardson et al. (Pub. No. US 2008/0298494 A1; hereinafter referred to as Richardson). 

Re Claim 1 and 15, LIEN teaches an electronic device and a method, comprising: a first radar transmitter; a second radar transmitter; (¶59 teaches multiples transceivers),

a switch configured to selectively communicatively couple to the first radar transmitter or the second radar transmitter; (¶ 50 teaches the use of switch included in the transceiver), 

a transmission path communicatively coupled to the switch; (¶ 60 teaches the switch coupled to transmitters). 

and an antenna communicatively coupled to the transmission path, wherein the electronic device is configured to: provide, from the first radar transmitter, a first set of electrical signals during a first time interval, wherein electrical signals in the first set of electrical signals have a temporal separation corresponding to a pulse repetition frequency (PRF); (¶53 teaches the technique of pulse Doppler radar where the it can provide the temporal separation),

transmit, from the antenna, first wireless signals corresponding to the first set of electrical signals during the first time interval; (¶ 86 teaches the first transmission via wireless signal),

selectively, using the switch, communicatively couple the second radar transmitter to the transmission path and decouple the first radar transmitter from the transmission path; (¶60 teaches the use of switch between transceivers)

provide, from the second radar transmitter, a second set of electrical signals during a second time interval, wherein electrical signals in the second set of electrical signals have a second temporal separation corresponding to the PRF; and (¶ 65 teaches how each set of signal (first and second) is performed with a PRF) 

 transmit, from the antenna, second wireless signals corresponding to the second set of electrical signals during the second time interval.

However, Richardson discloses transmit, from the antenna, second wireless signals corresponding to the second set of electrical signals during the second time interval (¶ 38 two different antennas were the second set corresponds to the second signal).

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify Lien to include Richardson. One would have been motivated to improving the utilization of air link resources in a wireless communications system. Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Richardson merely teaches that it is well-known to transmit superimposed downlink signals using a plurality of antenna elements over a set of time-frequency resources. Since both Lien and Richardson disclose transmission with a plurality of radars, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 2 and 16, Lien in view of Richardson discloses the electronic device and method of claim 1, wherein the first set of electrical signals and the second set of electrical signals comprise M pulses, where M is a non-zero integer. (¶59 teaches the use of N multiple transceivers where N is a positive integer).

Re claim 3 and 17, Lien in view of Richardson discloses the electronic device and method of claim 1, wherein, after transmitting the second wireless signals, the electronic device is configured to: selectively, using the switch, communicatively couple the first radar transmitter to the transmission path and decouple the second radar transmitter from the transmission path. (¶ 60 teaches how the transmitters can be coupled at any given time).

Re claim 4 and 11, Lien in view of Richardson discloses, the electronic device of claim 3 and a non-transitory computer-readable storage medium of claim 10, wherein a sub-frame comprises the first time interval and the second time interval; and wherein the electronic device is configured to iteratively perform, for multiple sub- frames, at least some of which have a different respective first set of electrical signals, (¶ 66-67 (Fig-6.2) teaches the transmitted pulse period for multiple intervals capable to constantly perform)

a different second set of electrical signals, or both: (¶ 32 techniques can be can be tailored or optimized for a variety of different wireless communication chipsets having different configurations, capable of having different signals)

 the providing of the first set of electrical signals; the transmitting of the first wireless signals; the selectively communicatively coupling the second radar transmitter to the transmission path and decoupling the first radar transmitter from the transmission path; (¶ 60 teaches how the wireless communication chipset 104 may use time-division duplexing (TDD) to transmit or receive at different times, where the switches can couple and decouple at any given time between antennas)
the transmitting of the second wireless signals; and the selectively communicatively coupling the first radar transmitter to the transmission path and decoupling the second radar transmitter from the transmission path, (¶ 60 teaches how the wireless communication chipset 104 may use time-division duplexing (TDD) to transmit or receive at different times, where the swathe can couple and decouple at any given time between antennas)

Re claim 7 and 20, Lien in view of Richardson discloses the electronic device and method of claim 1 , wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and the first radar transmitter and the second radar transmitter are spatially separated by an integer multiple of the fundamental wavelength. (¶ 49 teaches spacing between the multiple antennas may be less than, greater than, or equal to half a center wavelength of the radar signal).

Re claim 8, Lien in view of Richardson discloses a non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, cause the electronic device to provide first wireless signals and second wireless signals by carrying out operations comprising: (¶ 105 teaches the use a non-transitory readable storage medium that has been programed to perform the operations) 

providing, from a first radar transmitter and via a transmission path in the electronic device, a first set of electrical signals during a first time interval, wherein electrical signals in the first set of electrical signals have a temporal separation corresponding to a pulse repetition frequency (PRF); (¶53 teaches the technique of pulse Doppler radar where the it can provide the temporal separation),

transmitting, from an antenna, first wireless signals corresponding to the first set of electrical signals during the first time interval; (¶ 86 teaches the first transmission via wireless signal),

selectively, using a switch, communicatively coupling a second radar transmitter in the electronic device to the transmission path and decoupling the first radar transmitter from the transmission path; (¶60 teaches the use of switch between transceivers),

providing, from the second radar transmitter, a second set of electrical signals during a second time interval, wherein electrical signals in the second set of electrical signals have a second temporal separation corresponding to the PRF; and (¶87 teaches a second set to receive signal)

transmitting, from the antenna, second wireless signals corresponding to the second set of electrical signals during the second time interval (¶ 60 teaches the use of time-division duplexing to transmit and receive at different times)

Re claim 9, Lien in view of Richardson discloses the non-transitory computer-readable storage medium of claim 8, wherein the first set of electrical signals and the second set of electrical signals comprise M pulses, where M is a non-zero integer, (¶59 teaches the use of N multiple transceivers where N is a positive integer).

Re claim 10, Lien in view of Richardson discloses the non-transitory computer-readable storage medium of claim 8, wherein, after transmitting the second wireless signals, the electronic device, the operations comprise: selectively, using the switch, communicatively coupling the first radar transmitter to the transmission path and decoupling the second radar transmitter from the transmission path, (¶ 60 teaches how the transmitters can be coupled at any given time).
the non-transitory computer-readable storage medium of claim 8, wherein the operations further comprise: receiving, at N radar receivers in the electronic device, one or more first wireless-return signals corresponding to the first wireless signals and one or more second wireless-return signals corresponding to the second wireless signals, wherein N is a non-zero integer; (¶59 teaches the use of N multiple transceivers where N is a positive integer),

and combining the one or more first wireless-return signals and the one or more second wireless-return signals to create a virtual array multi-input multi-output (MIMO) radar having an antenna aperture size of 2N, (¶ 49 combines first and second signal supporting MIMO array).

Re claim 13, Lien in view of Richardson discloses the non-transitory computer-readable storage medium of claim [[8]] 12, wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and at least two adjacent radar receivers of the N radar receivers are separated by one half of the fundamental wavelength, (¶ 49 teaches spacing between the multiple antennas may be less than, greater than, or equal to half a center wavelength of the radar signal).

Re claim 14, Lien in view of Richardson discloses the non-transitory computer-readable storage medium of claim 8, wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and the first radar transmitter and the second radar transmitter are spatially separated by an integer multiple of the fundamental wavelength, (¶ 49 teaches spacing between the multiple antennas may be less than, greater than, or equal to half a center wavelength of the radar signal)

Claims 5-6, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Google LLC, Lien et al. (Pub. No. US 2018/0348353 B2; hereinafter referred to as Lien) in view of Richardson et al. (Pub. No. US 2008/0298494 A1; hereinafter referred to as Richardson), in further view of University Northeastern Polytechnic, Sun et al. (Pub. No. CN 102809746 B; hereinafter referred to as Sun). 

Re claim 5 and 18, Lien in view of Richardson teaches the device of claim 1.  Lien further discloses the electronic device and method of claim 1, wherein the electronic device comprises N radar receivers and N is a non-zero integer; wherein the electronic device is configured to: (¶59 teaches the use of N multiple transceivers where N is a positive integer)

receive, at the N radar receivers, one or more first wireless-return signals corresponding to the first wireless signals and one or more second wireless-return signals corresponding to the second wireless signals; (¶ 73 teaches the technique that enables to receive the reflected radar signal from different signal.)

combing the one or more first wireless return signals and the one or more second wireless return signals to create a MIMO arrary (Lien in ¶ 49 combines multiple return signal to create a MIMO array;

Lien fails to disclose combining the one or more first wireless-return signals and the one or more second wireless-return signals to create a virtual array multi-input multi-output (MIMO) radar having an antenna aperture size of 2N, however in SUN (CN102809746B) in the same scope of endeavor, discloses combining the returns of multiple return signals to create a virtual MIMO array with an antenna aperture size of 2N  (¶ 20 “The MIMO array of 2 N receipts has identical azimuthal resolution with the SIMO array that 1 2N receives among the present invention, and promptly the MIMO array uses N+2 array element, then uses 2N+1 array element with it with SIMO array of differentiating. When receiving element number of array N >=20, can think that the latter is the former 2 times approximately.”)

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify Lien to include SUN. One would have been motivated to do so in order to reduce the number of array elements while still obtaining high resolution (SUN at [0006]). 

Re claim 6 and 19, Lien in view of Richardson in further view of Sun discloses the electronic device and method of claim [[1 and 15]] 5 and 18, wherein the first set of electrical signals and the second set of electrical signals have a fundamental wavelength and at least two adjacent radar receivers of the N radar receivers are separated by one half of the fundamental wavelength. (¶ 49 teaches spacing between the multiple antennas may be less than, greater than, or equal to half a center wavelength of the radar signal).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBEL M RODRIGUEZ-BENITEZ whose telephone number is (571)272-3752. The examiner can normally be reached Monday-Friday 8:00--5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.R./     Examiner, Art Unit 3648                               

/Thomas M Hammond III/Primary Examiner, Art Unit 3648